Citation Nr: 1104712	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-29 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for sinusitis. 

2. Entitlement to a disability rating in excess of 10 percent for 
post-traumatic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010). 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1948 to April 1952.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in October 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania. 

These claims were the subject of an August 2009 Board decision, 
in which the claim for entitlement to service connection for 
sinusitis was reopened based on the receipt of new and material 
evidence to substantiate the claim.


FINDINGS OF FACT

1. The evidence is in equipoise as to whether the record shows a 
continuity and chronicity of sinusitis symptoms since military 
service. 

2. The preponderance of the evidence is against a finding that 
the Veteran experiences any incapacitating episodes or 
compensable neurological disabilities due to his post-traumatic 
headaches. 


CONCLUSIONS OF LAW

1. Sinusitis was incurred in military service. 38 U.S.C.A. 
§ 1110, 1131, 5701 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.304 
(2010).

2. The criteria for a disability rating of 10 percent, but no 
more, for post-traumatic headaches, are met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7 (2010);  38 C.F.R. 
§ 4.12a, Diagnostic Codes 8100, 8045-8027, 9304 (2008); 38 C.F.R. 
§  4.130 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is 
required to apply. This includes statutes enacted by Congress and 
published in Title 38, United States Code ("38 U.S.C.A."); 
regulations promulgated by VA under the law and published in the 
Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.") and the Court of 
Appeals for Veterans Claims (as noted by citations to "Vet. 
App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration. Its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) 
(implementing the cited statute); see also Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56-57 (1990) (holding that the Board's statement of 
reasons and bases for its findings and conclusions on all 
material facts and law presented on the record must be sufficient 
to enable the claimant to understand the precise basis for the 
Board's decision, as well as to facilitate review of the decision 
by courts of competent appellate jurisdiction, and that the Board 
must also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) requires VA to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2010). The VCAA also requires VA to assist the 
Veteran in obtaining evidence necessary to substantiate a claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010). As 
discussed in detail below, sufficient evidence is of record to 
grant the claim for entitlement to service connection for 
sinusitis. Therefore, no further notice or development is needed 
with respect to this appeal.

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 
 
In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

VA complied with its duty to notify the Veteran for a claim of 
entitlement to a disability rating in excess of 10 percent for 
post-traumatic headaches. The claim is for an increased rating, 
which is a downstream issue from that of service connection. See 
38 U.S.C.A. § 5103. Therefore, further notice is not required. 
See VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess, 19 Vet. App. at 
491.

VA also complied with its duty to assist the Veteran in gathering 
evidence to substantiate his claim. All available service medical 
records and authorized and available private treatment records 
are associated with the claims folder. The Veteran was provided a 
VA examination in compliance with an August 2009 Board decision 
in October 2009. This examination is adequate for rating purposes 
because it included a review of the evidence of record, 
examination of the Veteran, and issues raised in a remand 
directive. The examiner provided medical rationales for all 
opinions offered.

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained. Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim. See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 

Service Connection

The Board grants the Veteran's claim for entitlement to service 
connection for sinusitis because the evidence is in equipoise as 
to whether the Veteran's current sinus problems are related to 
sinusitis documented in military service. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990). 
 
The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002). A veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102. When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran prevails. 
See Gilbert, 1 Vet. App. at 54. The preponderance of the evidence 
must be against the claim for benefits to be denied. See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

Generally, in order for a veteran to prevail on the merits for a 
service-connection claim, the Board must find (1) medical 
evidence of current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In reviewing the record, the Board must determine the value of 
all evidence submitted, including lay and medical 
evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006). The evaluation of evidence generally involves a three-step 
inquiry. First, the Board must determine whether the evidence 
comes from a "competent" source. Second, the Board must 
determine if the evidence is credible, or worthy of belief. Barr 
v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible). Third, the Board must 
weigh the probative value of the proffered evidence in light of 
the entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience. 
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person. 38 C.F.R. § 3.159. Lay 
evidence may be competent and sufficient to establish a diagnosis 
of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., the condition is simple, for example, a 
broken leg);

(2) a layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding 
that a medical opinion was not required to prove a nexus between 
a service-connected mental disorder and a drowning that resulted 
in a Veteran's death, when the Veteran's widow claimed the 
Veteran committed suicide due to the service-connected mental 
disorder). 

In ascertaining the competency of lay evidence, the courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997). In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation." See, e.g., Barr v. Nicholson, 21 Vet. App. at 303 
(concerning varicose veins); see also Jandreau, 492 F.3d at 1372 
(a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 
(2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flat 
feet). Laypersons have also been found to not be competent to 
provide evidence in more complex medical situations. See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning 
rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 38 
C.F.R. § 3.159(a)(1) (2010). 

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value. In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

The Veteran's service medical records show treatment for 
nasopharyngitis in March 1949. The Veteran asserts that sinus 
problems continued after treatment in March 1949, and that he 
self-medicated his sinus problems with Aspirin. (See December 
2010 statement). Since service, he asserts, the condition has 
continued and worsened, and he has continued to treat the 
condition with over-the-counter products. (See October 1998 and 
March 2007 statements). The Veteran also stated in his March 2007 
statement that the first time he was treated for sinusitis was in 
the military.

The record reflects that the Veteran has current sinus 
abnormalities and a history of chronic sinus congestion, 
diagnosed by a private physician in April 2007. At a July 2007 
private evaluation for sinuses, the Veteran reported having 
trouble with his sinuses since military service, but stated that 
he just ignored it and lived with it.  

An October 2009 compensation and pension examination report 
indicates that for sinusitis, "chronicity and military nexus 
cannot be determined with any degree of certainty." The Veteran 
reported the condition was not incapacitating, and that he had 
not sought much medical care aside from home treatment for the 
condition throughout his life. Occasional breathing difficulty 
was identified at the examination, and an X-ray showed left 
maxillary congestion. The Veteran also reported facial pressure. 

The Board finds the Veteran is competent to report symptoms of 
nasal congestion and sinusitis similar to those experienced and 
documented in military service. The Veteran is also competent to 
report that these symptoms first occurred in military service, 
that they have continued since service, and that he still 
experiences these problems today. See Barr, 21 Vet. App. at 303. 
The Board also finds the Veteran's account of chronicity and 
continuity of sinusitis to be credible. See id. The Veteran's 
report of self-treatment with over-the-counter medication is 
consistent with the record, with the typical service experience, 
and with the lack of medical evidence to support his contentions. 
The Board also finds the medical evidence of record competent and 
credible, particularly the October 2009 VA examiner's opinion 
that he was unable to say whether the Veteran's current sinusitis 
was related to sinusitis experienced in military service. 
Although the Veteran's sinusitis was noted in service to be an 
"acute" condition, the Veteran's assertions that the condition 
continued and became chronic are consistent with the X-ray scan 
obtained at the October 2009 VA examination and the private 
medical evidence of record. The Board also finds no reason to 
doubt the Veteran's credibility with regard to this matter. The 
Board gives significant probative value to the lay evidence of 
record, which, in combination with the ambiguous medical evidence 
of record, leaves the evidence in equipoise as to whether the 
Veteran's current sinusitis was incurred in military service. 
Because the evidence is in equipoise, the claim is granted. See 
Gilbert, 1 Vet. App. at 56.   

Increased Rating

The Board denies the Veteran's claim for a disability rating in 
excess of 10 percent for post-traumatic headaches because the 
preponderance of the evidence is against the claim. See Gilbert, 
1 Vet. App. at 55.

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4. The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2010).

The determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations. See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim. See 
Gilbert, 1 Vet. App. at 55. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, the 
claim is allowed. Id. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7 (2010).

Post-traumatic headaches are rated under several criteria. First, 
as noted in an August 2009 Board decision, the RO has assigned a 
10-percent disability rating under Diagnostic Code 9304, which is 
used to evaluate dementia due to head injury. 38 C.F.R. § 4.130, 
Diagnostic Code 9304 (2008). Diagnostic Code 9304 provides that 
the disability should be evaluated under 38 C.F.R. § 4.130, 
General Rating Formula for Evaluation of Mental Disorders.

Ratings pertaining to traumatic brain injury, effective October 
23, 2008, are not applicable to the Veteran's claim, which was 
filed before that date.

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., associated 
with the injury will be rated under the diagnostic codes 
specifically dealing with those disabilities, with citation of a 
hyphenated diagnostic code (e.g. 8045-8207). Purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more, under Diagnostic Code 9304, and will not be 
combined with any other rating for a disability due to brain 
trauma. Finally, ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma. 38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2008).  

Migraine headaches are evaluated separately under Diagnostic Code 
8100, which provides that a 10-percent evaluation will be 
assigned for accompanying prostrating attacks averaging one in 2 
months over the last several months, a 30-percent evaluation will 
be assigned for accompanying prostrating attacks occurring on an 
average once a month over the last several months, and a 50-
percent evaluation will be assigned for migraine headaches with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability. 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2008). Prostration is not defined by the 
rating criteria. By way of reference, the Board notes that 
according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, 
THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined 
as "utter physical exhaustion or helplessness." A very similar 
definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1554 (31st Ed. 2007), in which "prostration" is defined as 
"extreme exhaustion or powerlessness."

Consideration must also be given to a longitudinal picture of the 
Veteran's disability to determine if the assignment of separate 
ratings for separate periods of time, a practice known as 
"staged" ratings, is warranted. See Hart v. Mansfield, 21 Vet. 
App. 505 (2007). In this case, the Board finds that a staged 
rating is not appropriate.

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran asserts that he has attacks from his headaches more 
than once a week. (See December 2010 statement). However, he does 
not assert that these attacks are prostrating. The Veteran also 
asserts that he receives treatment for depression. (See May 2008 
statement). 

At an October 2009 VA compensation and pension examination, the 
Veteran reported headaches several times a day lasting minutes to 
1 to 3 hours. The Veteran said the headaches could occur anywhere 
on his head or scalp and were worsened by light. He reported that 
darkness and Aleve relieves his symptoms. The examiner noted, 
"aleve only a few times/week. not prostrating." 

The examiner also identified no accompanying neurological 
symptoms. The Veteran reported erectile dysfunction, but the 
examiner opined that this was "age appropriate." Reflex tests 
were conducted and no problems identified. The Veteran was found 
to be in "excellent condition" for his age. No cognitive 
impairment or other residuals were identified after an extensive 
interview with the Veteran for this purpose. The Veteran did not 
list any complaints related to psychiatric illness at the 
examination, as noted in the examination report. He denied 
problems with thinking or memory. He admitted to minor mood 
fluctuations, but reported these were normal and did not impair 
his functioning. He reported he has to avoid bright lights during 
headaches, but said he can continue his usual activities when the 
headaches occur. He reported that he was prescribed Prozac, but 
stated that he was not sure why it was prescribed to him and that 
he was not sure it helps him.

The examiner noted that the Veteran remained gainfully employed 
"with an excellent work ethic" until his retirement, and 
identified, as the only residual of a traumatic brain injury, the 
Veteran's mild headaches, which had not required hospitalization, 
frequent or consistent treatments, and had not caused prostrating 
attacks. The examiner noted no effects on usual daily activities 
and no significant effects on the Veteran's usual occupation. The 
examiner opined that, based on his evaluation, the Veteran did 
not meet criteria for any psychiatric diagnoses, and he did not 
complain of significant symptoms related to such diagnoses. The 
examiner stated that the Veteran's functioning prior to, during, 
and after his service in the military was without any significant 
impairments. "His headaches do cause pain and interrupt his 
functioning for a few minutes at times, but he feels he has been 
able to adjust to the pain of the headaches simply due to 
experiencing them for many years." 

The Board must determine the value of all evidence submitted, 
including lay and medical evidence. Buchanan, 451 F.3d at 
1331. The evaluation of evidence generally involves a 3-step 
inquiry. First, the Board must determine whether the evidence 
comes from a "competent" source. The Board must then determine 
if the evidence is credible, or worthy of belief. Barr, 21 Vet. 
App. at 303 (observing that once evidence is determined to be 
competent, the Board must determine whether such evidence is also 
credible). The third step of this inquiry requires the Board to 
weigh the probative value of the proffered evidence in light of 
the entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience. 
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person. 38 C.F.R. § 3.159.  
Pertinent to a claim for an increased rating, lay testimony is 
competent when it  describes symptoms, which supports a later 
diagnosis by a medical professional.  Jandreau, 492 F. 3d at 
1372.

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value. In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza, 7 Vet. App. at 498.

The Board finds the Veteran competent and credible to report that 
he has "attacks" several times a day during which he 
experiences headaches. See 38 C.F.R. § 3.159. However, the 
Veteran, as a layperson, is not competent to determine whether 
these attacks are "prostrating attacks." See id. Accordingly, 
the Board gives more probative value to the opinion of the 
October 2009 VA compensation and pension examiner that the 
Veteran's "attacks," which required him to stop for a moment 
and take medication, were not "prostrating attacks" as 
referenced in the Rating Schedule. See Jandreau, 492 F.3d at 
1372. Additionally, the October 2009 examiner identified no 
neurological disabilities under which the Veteran's post-
traumatic headaches could be rated. While the Veteran had 
mentioned treatment for depression, anxiety, and insomnia in 
correspondence to VA prior to the August 2009 Board decision, the 
Veteran did not report these symptoms at the October 2009 
examination and even stated that he did not have symptoms of 
depression. Based on an extensive interview and review of the 
claims folder, the October 2009 examiner determined that the 
Veteran did not meet the diagnostic criteria for any mental 
disorders in order to meet the criteria for a higher rating under 
the General Rating Formula for Mental Disorders. Because the 
Veteran was aware that this examination was for the purpose of 
determining his current level of disability, and because the 
examiner had full access to and reported reviewing any 
contradictory claims in the record before making his opinion, the 
Board finds this opinion to be competent, credible, and of 
significant probative value. See Caluza, 7 Vet. App. at 498.

The Board notes that the regulations provide that in exceptional 
cases where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability may be approved, provided the case presents 
such an exceptional or unusual disability picture with related 
factors such as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1) (2010).

In this case, the Board finds referral for an extraschedular 
rating is not warranted. The evidence does not present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and warranting referral to the appropriate officials for 
consideration of an extraschedular rating. See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996). The 
Veteran has not reported any periods of hospitalization due to 
his post-traumatic headaches, and he was able to work without 
problems until retirement. These factors do not render 
impractical the application of the regular scheduler standards, 
which consider the impact of disability on civilian occupations 
in providing an accurate disability rating. See 38 C.F.R. § 4.1. 

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for entitlement to a disability rating in 
excess of 10 percent for post-traumatic headaches. Accordingly, 
the claim is denied. See Gilbert, 1 Vet. App. at 56. 


ORDER

Entitlement to service connection for sinusitis is granted.

Entitlement to a disability rating in excess of 10 percent for 
post-traumatic headaches is denied.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


